Per Curiam.
— A motion to have taxed as costs in this case the amount paid a surety company for a supersedeas bond on the ground that it is authorized by Section 2789, of the General Statutes of 1906, was denied, and counsel *441for the motion request the court to give its reasons for the denial of the motion, so that it may be a guide in future litigation.
The statute under which the motion was made is Chapter 4716, Acts of 1S99, entitled “An 'Act Providing for the Payment of Premium on Bonds by Trustees and Others Out of Trust Fund, and Allowing the Same as Costs.
Be it Enacted T)y the Legislature of the State of Florida:
Section 1. Any receiver, assignee, trustee, committee, guardian, executor, or administrator, or other fiduciary required by law to give bond as such, may include as part of his lawful expenses such reasonable sum paid such a company for such suretyship not exceeding one per centum per annum on the amount of said bond, as the head of department, board, court, judge or officer by whom, or the court or body by which he was appointed allows; and in all actions or proceedings the party entitled to recover costs may include therein such reasonable sum as may have been paid such company executing or guaranteeing any bond or undertaking therein.”
This section is now Section 2789, of the General St<*^ utes of 1906, without change. The title to the original Act limits it to bonds given by fiduciaries, and there is nothing in its reproduction in the General Statutes to indicate that a broader effect was intended to bé given to the statute. On the contrary, the context of the section manifests an intention to make the entire section relate only to cases where fiduciaries are required by law to give a bond.
Rehearing denied.
All concur.